Citation Nr: 1308513	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial evaluation of 10 percent for degenerative changes of the left knee for the period prior to January 19, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active duty service for training from March 1976 to July 1976 and active duty from August 1980 to March 1983. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the Louisville, Kentucky, VA Regional Office (RO). 

In connection with this appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in September 2010. A transcript of the hearing has been associated with the claims file.  In September 2010, the Board remanded the case to the RO for additional evidentiary development.  Review of the record indicates substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a November 2011 Supplemental Statement of the Case, the RO again denied the Veteran service connection for migraines.  In a November 2011 rating decision, the RO granted the Veteran service connection for degenerative changes of the left knee with an evaluation of zero percent from April 18, 2003 and 10 percent from January 19, 2011.

The Board notes that in October 2010, the RO granted the Veteran service connection for major depression/bipolar disorder at 10 percent effective April 18, 2003.  In December 2011, the Veteran submitted a Notice of Disagreement (NOD), stating she previously submitted an NOD with her initial evaluation for a psychiatric disorder.  Additionally, the Veteran inquired about the RO's November 2010 letter regarding scheduling an examination to evaluate the severity of her service-connected major depression/bipolar disorder.  This issue of an increased rating for the Veteran's service-connected major depression/bipolar disorder has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and this issue is REFERRED to the AOJ for appropriate action.  The AOJ must `determine whether or not the December 2011 NOD was timely filed.

The issue of entitlement to an initial evaluation of 10 percent for degenerative changes of the left knee for the period prior to January 19, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent medical and competent and credible lay evidence of record demonstrates that the Veteran's migraine headaches are related to active duty. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

II. Compliance with the Prior Board Remand
	
In September 2010, the Board remanded this appeal for the purpose of:  (1) obtaining a complete list of the Veteran's verified periods of service; (2) notifying the Veteran of alternate sources of evidence in lieu of service treatment records (STRs); (3) obtaining copies of the Veteran's STRs from March 1976 to July 1976; and (4) procuring two VA examinations, one for the Veteran's left knee disorder and one for the Veteran's migraine headaches.  The Veteran was notified in a November 2010 letter from the RO about alternative forms of evidence and the Veteran underwent an adequate VA examination in January 2011 for her migraines.  Additionally, the RO obtained all existing STRs from 1976 that were not already in the c-file, specifically the Veteran's February 1976 enlistment examination.  The RO also obtained the Veteran's personnel records and verified her periods of active duty for training from March 19, 1976 to July 18, 1976 with the Air National Guard and active duty from August 10, 1980 to March 9, 1983 with the Army.  While the RO did not specifically create a list containing all periods of service, identifying the duty status and branch for each period, the RO did substantially comply with the remand orders by verifying the dates of active service in 1976 and 1980-83 and obtaining the Veteran's personnel service records.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Further, given the favorable action taken by the Board, there has been no failure to properly develop the claim and the Board finds there has been substantial compliance with its September 2010 remand directives.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105; Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 



III.  Service Connection

In general, in order to prevail on the issue of service connection the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When no preexisting condition is noted at the time a veteran enters service, the presumption of soundness arises and she is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  However, where the pre-service disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 
 
A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to what she experiences; i.e., that she has experienced prostrating headaches accompanied by pain and sensitivity to light.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

The Veteran contends that her migraine headaches had their onset in service.  The Board observes that, on her June 1980 enlistment examination, the Veteran reported that she suffered from frequent headaches.  The enlistment examiner commented that the Veteran reported experiencing headaches since 12 years old and that these headaches may last all day.  Significantly, however, the Veteran did not claim to suffer from painful migraine headaches and expressly denied any history of head trauma or neurological problems.  Moreover, the enlistment examiner found no evidence of disabling head problems or related abnormalities that would render the Veteran unfit for service.  The examiner did not render a formal diagnosis based upon the Veteran's reported symptoms. 

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). Contemporaneous clinical evidence or recorded history may often be necessary to satisfy the heavy burden of rebutting the statutory presumption of soundness; however, there is no absolute rule requiring such evidence before the presumption can be rebutted.  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

While mindful of the Veteran's complaints on entry and testimony that she was treated for tension headaches prior to service, the Board finds that such evidence is insufficient to rebut the presumption of soundness with respect to her migraine claim.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran only reported frequent headaches pre-service, not the prostrating migraines that she was first diagnosed with in-service.  Prostration is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012).  Additionally, the Veteran was assessed as neurologically intact on entrance to service.  In the Veteran's medical records, she admits to a history of headaches, but not a history of migraines.  The Veteran's reported history does not constitute clear and unmistakable evidence that she had migraines at the time she entered service.  Accordingly, the Veteran's statements are insufficient to rebut the soundness presumption and, thus, the doctrine of aggravation under 38 C.F.R. § 3.306(b) does not apply in this instance.  As such, the Veteran's reports of the onset of headaches prior to service do not constitute a bar to service connection for migraines.  

A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The evidence of record reflects that the Veteran reported experiencing and was treated for recurrent migraines during service, has a current diagnosis of migraine headaches (as rendered during her July 2004 and January 2011 VA examinations), and has reported experiencing the symptoms of her migraines continually since service.  Given this competent, credible evidence that the Veteran experienced the symptoms of her currently-diagnosed migraine disorder during and continually since service, the Board finds that a basis for granting service connection has been presented.  See 38 U.S.C.A. § 5107(b).  

The Board acknowledges that the record includes two negative nexus opinion from VA examiners.  The July 2004 VA examiner diagnosed the Veteran with chronic migraines.  The VA examiner found that "some" of the Veteran's migraines "could" be trigger by cervical neck pain; however, the examiner offered no opinion as to the other possible trigger(s) for the Veteran's migraines.  Additionally, the examiner only opined as to whether the increase in severity of the Veteran's migraines were caused or aggravated by service, not whether the migraines initially began during service.  The January 2011 VA examiner diagnosed the Veteran with chronic migraines with an onset date of 1980, which is during the time she was in active service.   The examiner did not review the Veteran's private medical records.  The examiner opined that the Veteran's migraines are unlikely caused by military service; however, the examiner offered no supporting rationale for this finding.  Neither examiner appeared to consider the Veteran's lay statements concerning continuity of symptomatology when rendering their opinions.

Evidence in support of the Veteran's claim includes her STRs, which show that she was first diagnosed with migraines during her active duty service in December 1980, with symptoms of dizziness and photophobia.  The Veteran's STRs and private medical records also document continued treatment for migraines throughout her military service.

The record also includes a letter from the Veteran's family doctor, who treated her from 1963 to 1972.  See Letter from Dr. C.B.S, May 2010.  The doctor stated that while the Veteran's records are no longer available to him, he does not recall treating the Veteran for headaches or migraine headaches.  Id.  Further, the Veteran's mother states that while the Veteran did suffer from frequent headaches in her childhood, they were never severe enough for her to need medical treatment.  See Letter from Veteran's Mother, May 2010.  The Veteran's mother recalls the Veteran being diagnosed with migraines during active duty in the early 1980s and that these migraines continue to this day and affect her daughter's quality of life.  Id.

The Veteran's original 2003 claim states that her migraines began in 1981 and have continued to the present.  See Veteran's Application for Compensation and/or Pension, April 2003.  During the Veteran's September 2010 hearing, she testified that she was first diagnosed with migraines while on active duty.  See Hearing Transcript, pages 3, 11, September 2010.  The Veteran claims her migraines became more frequent and frustrating during service, causing her to sometimes miss work for a day or two  Id. at page 4.  The Veteran sought treatment for migraines throughout her military service and was prescribed medications to deal with the migraines.  Id.  The Veteran testified that the migraines have continued to the present.  Id. at 5.  In her May 2010 written statement, the Veteran states that she had headaches prior to service, but started having migraines in service that have continued to the present.  The Veteran states that her pre-service headaches and migraines are different in that the migraines are prostrating unlike the headaches.  The Veteran's contentions throughout this appeal, including her hearing testimony, have consistently indicated a continuity of symptomatology since service.  The Veteran is competent to testify as to continuity of symptomatology.  See Charles, 16 Vet. App. at 374 (2002); Layno, 6 Vet. App. at 469.  The Board finds the Veteran competent and credible regarding her reports of continuing migraines since service.  Additionally, the other evidence of record supports the Veteran's assertions that her migraines began in-service and have continued to the present, including the Veteran's STRs, private medical records, the letter from Dr. C.B.S. and the statement from the Veteran's mother.  The January 2011 VA examiner apparently accepted the date of onset of migraines as 1980, coinciding with the Veteran's active service.

The Board finds the evidence is in equipoise as to whether the Veteran's migraines are related to service.  Thus, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for migraine headaches is granted.



REMAND

In December 2011, the Veteran filed an NOD with a November 2011 rating decision, which granted service connection for degenerative changes of the left knee with an evaluation of zero percent from April 18, 2003 and 10 percent from January 19, 2011.  As the Veteran has not been provided a statement of the case (SOC) in response to the NOD, a remand is required.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and her representative on the issue of entitlement to an initial evaluation of 10 percent for degenerative changes of the left knee for the period prior to January 19, 2011.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.  Additionally, if the Veteran perfects an appeal, per her May 2010 request a travel board hearing should be scheduled. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


